Exhibit 12 EL PASO NATURAL GAS COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (IN MILLIONS, EXCEPT FOR RATIO) FOR THE YEARS ENDED DECEMBER 31, 2009 2008 2007 2006 2005 Earnings Income before income taxes $ 207 $ 218 $ 215 $ 244 $ 110 Fixed charges 95 93 101 97 95 Allowance for funds used during construction (1 ) (1 ) (1 ) (1 ) (3 ) Totals earnings available for fixed charges $ 301 $ 310 $ 315 $ 340 $ 202 Fixed charges Interest and debt costs $ 94 $ 92 $ 100 $ 96 $ 95 Interest component of rent 1 1 1 1 0 Total fixed charges $ 95 $ 93 $ 101 $ 97 $ 95 Ratio of earnings to fixed charges 3.2 3.3 3.1 3.5 2.1 For purposes of computing these ratios, earnings means pre-tax income before: - fixed charges; Less -allowance for funds used during construction. Fixed charges means the sum of the following: - interest costs, not including interest on tax liabilities which is included in income tax expense on our income statement; - amortization of debt costs; and - that portion of rental expense which we believe represents an interest factor.
